              Case: 1:20-cv-01662-JG Doc #: 5 Filed: 08/06/20 1 of 2. PageID #: 69


                                UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

CATTLEMANS, INC., et al,                                           Case No. 20-CV-1662

Plaintiffs,                                                        Judge Gwin

v.

ASHLAND COUNTY
HEALTH DEPARTMENT, et al,

Defendants.


     PLAINTIFFS' NOTICE OF VOLUNTARY DISMISSAL, WITHOUT PREJUDICE, OF THEIR
                  VERIFIED COMPLAINT AND ALL CLAIMS IN THIS CASE

        Now come Plaintiffs, pursuant to Federal Rule of Civil Procedure 41(a)(2), and hereby gives notice

of voluntarily dismissal, without prejudice, of their Complaint in this case.

        Fed. R. Civ. P. 41(a)(1)(a)(i) provides that “the plaintiff may dismiss an action without a court order

by filing * * * a notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment.” Here, no opposing party has filed an Answer.

        Plaintiffs maintain that each of the counts and claims referenced above is meritorious, and further,

that they possess standing to maintain each argument at this time. However, dismissal of these counts and

claims without prejudice is now appropriate for reasons unrelated to the merits of Plaintiffs’ claims.

        Consequently, dismissal of the Counts and Claims in this case, without prejudice, is proper in this

context.

                                                Respectfully submitted,

                                                /s/ Maurice A. Thompson
                                                Maurice A. Thompson (0078548)
                                                1851 Center for Constitutional Law
                                                122 E. Main Street
                                                Columbus, Ohio 43215
                                                (614) 340-9817
                                                MThompson@OhioConstitution.org
             Case: 1:20-cv-01662-JG Doc #: 5 Filed: 08/06/20 2 of 2. PageID #: 70


                                       CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing will be served upon all counsel of record via the Court’s electronic
filing system on the date of filing.
                                                                   Respectfully submitted,

                                                                 /s/ _Maurice A. Thompson
                                                                 Maurice A. Thompson (0078548)
